Matter of Kaiyeem C. (Ndaka C.) (2019 NY Slip Op 00956)





Matter of Kaiyeem C. (Ndaka C.)


2019 NY Slip Op 00956


Decided on February 7, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2019

Acosta, P.J., Gische, Kapnick, Gesmer, Singh, JJ.


8329

[*1]In re Kaiyeem C., and Others, Dependent Children Under the Age of Eighteen Years, etc., Ndaka C., Respondent-Appellant, Abbott House, et al., Petitioners.


Larry Bachner, New York, for appellant.
Dawne A. Mitchell, The Legal Aid Society, New York (Diane Pazar of counsel), attorney for the children.

Order, Family Court, New York County (Emily M. Olshansky, J.), entered on or about December 12, 2017, which, upon a finding that respondent mother suffers from a mental illness, terminated her parental rights to the subject children, unanimously affirmed, without costs.
Application by the mother's assigned counsel to withdraw as counsel is granted (see Anders v California , 386 U.S. 738 [1967]; People v Saunders , 52 AD2d 833 [1st Dept 1976]). We have reviewed the record and agree with assigned counsel that there are no nonfrivolous issues which could be raised on this appeal.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 7, 2019
CLERK